DETAILED ACTION
This Office Action is in response to the remarks entered on 11/29/2021. Claims 1, 9 and 17 are amended. Claims 21-23 are new claims added. Claims 1, 3-9, 11-17, 19-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  the equation is blurred and unreadable.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims 21-23 recite equations, however, the variables in the equations are not explicitly declared. There is insufficient antecedent basis for these limitations as the variables are unclear. All the variables used in the equations need to be declared. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, 19-23  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a device (claims 1, 3-8, 21-23), a method (claims 9, 11-16) and a computer program product (claims 17, 19-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically, the abstract idea of “Mental Processes” (including an observation, evaluation, judgment, opinion) and “Mathematical Concepts” (including mathematical relationships, formulas or equations and calculations). 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
(and 9 and 17 as being analogous):
“acquires learning data including a plurality of sets of the input data and the output data” (acquiring learning data corresponds to the mental step of observation);
“generates an estimation model for estimating a change in output data base do a change in input data by learning a degree of change for each of a plurality of input parameters” (estimating a change corresponds to the mental step of evaluating and judging, since the evaluation is performed based on the observed (input and output data) from the previous step).

Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application. Claim 1 recites an acquisition unit and a learning processing unit; and claim 17 recites a computer readable non-transitory storage medium and a processor. It is important to note that generic computer components that apply a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see MPEP 2106.05(b) I).  The claims further recite an estimation model to perform the claimed process. This element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a computer (see MPEP 2106.05(f)). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful practical application except in connection with a computer. The claims are directed to an abstract idea.
Step 2B analysis:

The claims are not patent eligible.
Dependent claim(s) 3-8, 11-16, 19-23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they recite further embellishment of the judicial exception.
Claim 3: this claim amounts to the use of pair-wise regression analysis (mathematical calculation/relationship). Claims 11 and 19 are analogous to claim 3.
Claim 4: this claim amounts to use a degree of change for learning (mathematical relationship). Claims 12 and 20 are analogous to claim 4.
Claim 5: this claim amounts to estimating an amount of change, which is a mental process (observing, evaluating, judging). Claim 13 is analogous to claim 5.
Claim 6: this claim amounts to normalizing parameters, average and variance (mathematical relationships). Claim 14 is analogous to claim 6.
Claim 7: this claim amounts to displaying the amount of change, which amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h) vi- “displaying certain results of the collection and analysis”). Claim 15 is analogous to claim 7.
 MPEP 2106.05(e)). Claim 16 is analogous to claim 8.
Claims 21-23: these claims amount to mathematical formulas, therefore abstract idea. 
Viewed as a whole, these claims are also directed to either mental processes or mathematical concepts, and there are no additional claim element(s) to provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9, 12-14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (JP2008-117381A- hereinafter Tsuchiya) in view of Thomas (US Pub. No.2007/0168170- hereinafter Thomas).
Referring to Claim 1, Tsuchiya teaches an analysis device for analyzing a system that inputs input data including a plurality of input parameters and outputs output data, the device comprising: 
(see [0020], [0048-0049],[0104]; Tsuchiya teaches an analysis device acquiring time series data including data corresponding to a plurality of explaining variables and data corresponding to object variables; therefore, this time series data correspond to the plurality of pieces of input an output data); and 
a learning processing unit that generates an estimation model for estimating a change in output data based on a change in input data by learning a degree of change for each of a plurality of input parameters (see [0020],[0048-0049],[0104]; Tsuchiya teaches a learning unit that learns a degree of change of the explaining variables corresponding to a degree of change of the object variables. Moreover, it teaches a difference data acquisition means which computes a difference of the time series data and the smoothed data as difference data. Furthermore, at [0030], Tsuchiya teaches a change factor estimation means which presumes the change factor of the characteristic value at the prediction object time from the above‒mentioned smoothed data change model and the above‒mentioned difference data change model).
However, even though Tsuchiya broadly teaches the change in output data based on a change in input data by learning a degree of change for each of a plurality of input parameters, Thomas explicitly teaches it (see Thomas at Abstract: “[t]he input parameters to a thermal generator are generated using a reservoir simulator and an economic model, and the input parameters have a corresponding predicted output of the thermal recovery operation”. In addition, at [0031], Thomas teaches “[t]ypically, the effect of changes on the inputs can take days or weeks to produce a corresponding change in output. In some implementations, the data center 125 can monitor for changes in the output and correlate those changes with input conditions”. Therefore, by monitoring the changes in outputs and its corresponding inputs’ changes, and correlating them; this corresponds to the claimed learning a degree of change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsuchiya with the above teachings of Thomas by estimating a change in output data, as taught by Tsuchiya, by learning a degree of change, as taught by Thomas. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide an improved predicted result or relatively optimal set of outputs (as suggested by Thomas at [0042]).

Referring to Claim 4, the combination of Tsuchiya and Thomas teaches the analysis device according to claim 1, wherein the learning processing unit generates an estimation model for estimating, by using a degree of change for every range of a value between the two input parameters, the amount of difference of the output data for the every range of the value between the input parameters (see Tsuchiya [0128-0130]; Tsuchiya teaches an estimation model that estimates a degree of change of the objective variables corresponding to a degree of change of explanatory variables).

Referring to Claim 5, the combination of Tsuchiya and Thomas teaches the analysis device according to claim 1, further comprising: 
(see Tsuchiya [0057]; Tsuchiya teaches predicting the last quality characteristic using the result learned using each created model. Moreover, a difference change forecasting part 72 performs change prediction by causal relationship based on the difference change model 52).

Referring to Claim 6, the combination of Tsuchiya and Thomas teaches the analysis device according to claim 1, further comprising: 
a normalization unit that performs, for the plurality of pieces of input data, normalization of the input parameters so that an average of the input parameters is 0 and a variance of the input parameters is 1 (see Tsuchiya at [0111]; “normalization parameter epsilon is used so that calculation of the weight of a network may be completed normally”).
However, the combination of Tsuchiya and Thomas fails to explicitly teach a normalization unit that performs, for the plurality of pieces of input data, normalization of the input parameters so that an average of the input parameters is 0 and a variance of the input parameters is 1.
Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish an average of the input parameters to be 0 and a variance of the input parameters to be 1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In Re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 9 and Claim 17, they are rejected on the same basis as independent claim 1 since they are analogous claims.

Referring to dependent Claim 12 and Claim 20, it is rejected on the same basis as dependent claim 4 since they are analogous claims.

Referring to dependent Claim 13, it is rejected on the same basis as dependent claim 5 since they are analogous claims.

Referring to dependent Claim 14, it is rejected on the same basis as dependent claim 6 since they are analogous claims.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (JP2008-117381A- hereinafter Tsuchiya) in view of Thomas (US Pub. No.2007/0168170- hereinafter Thomas) and further in view of Cassuto et al (US Pub. No.2002/0127529- hereinafter Cassuto).
Referring to Claim 3, the combination of Tsuchiya and Thomas teaches the analysis device according to claim 1, a relationship between the difference between the input parameters and the amount of difference of the output data for each pair (see Tsuchiya [0128-0130]; Tsuchiya teaches an estimation model that estimates a degree of change of the objective variables corresponding to a degree of change of explanatory variables).

Cassuto teaches, in an analogous system, performs pair-wise regression to perform regression analysis of the parameters (see [0099]; Cassuto teaches performing pair-wise partial correlations using a regression process between pairs of variables to again determine whether the remaining variables, after transformation, are highly correlative to each other and therefore, redundant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuchiya and Thomas with the above teachings of Cassuto by learning the difference between output data according to the difference in input data, as taught by Tsuchiya and Thomas, and performing regression analysis of the relationship, as taught by Cassuto. The modification would have been obvious because one of ordinary skill in the art would be motivated to determine whether the parameters are highly correlative to each other (as suggested by Cassuto at [0099]).

Referring to dependent Claim 11 and Claim 19, it is rejected on the same basis as dependent claim 3 since they are analogous claims.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (JP2008-117381A- hereinafter Tsuchiya) in view of Thomas (US Pub. .
Referring to Claim 7, the combination of Tsuchiya and Thomas teaches the analysis device according to claim 1, however, fails to teach further comprising: 
a display unit that displays, in accordance with an amount of change of the input parameters, an estimated amount of change of the output data.
Kawamura teaches, in an analogous system,
a display unit that displays, in accordance with an amount of change of the input parameters, an estimated amount of change of the output data (see [0055]; Kawamura teaches a graph drawing unit along with a display data generating apparatus which is coupled to a change estimating unit, in which the display-data generating unit determines the display mode of the first marks of the nodes and the second marks of the linkages based on the future reputation estimated by the change estimating unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuchiya and Thomas with the above teachings of Kawamura by learning the difference between output data according to the difference in input data, as taught by Tsuchiya and Thomas, and displaying that amount of change in a display unit, as taught by Kawamura. The modification would have been obvious because one of ordinary skill in the art would be motivated to display the estimated amount of change of output data so that a user can easily recognize the display data (as suggested by Kawamura at [0003]).

Claim 15, it is rejected on the same basis as dependent claim 7 since they are analogous claims.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (JP2008-117381A- hereinafter Tsuchiya) in view of Thomas (US Pub. No.2007/0168170- hereinafter Thomas) and further in view of Ito et al (US Pub. No.2012/0136640- hereinafter Ito).
Referring to Claim 8, the combination of Tsuchiya and Thomas teaches the analysis device according to claim 1,  however, fails to teach wherein the input parameters include an initial condition in a collision simulation, and wherein the output data includes shape data of an object in the collision simulation.
Ito teaches, in an analogous system, wherein the input parameters include an initial condition in a collision simulation, and wherein the output data includes shape data of an object in the collision simulation (see [0035]; Ito teaches a simulation of an impact of a collision applied to a member, weight, initial collision speed, shape of a colliding portion, a colliding direction or the like of a load applying device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuchiya and Thomas with the above teachings of Ito by learning the difference between output data according to the difference in input data, as taught by Tsuchiya and Thomas, wherein the data corresponds to parameters in a collision, as taught by Ito. The modification would have been obvious because one of ordinary skill in the art would be motivated to utilize the 

Referring to dependent Claim 16, it is rejected on the same basis as dependent claim 8 since they are analogous claims.
Examiner’s comments
For claims 21-23 no art rejection is made for these claims, they are only rejected under 35 USC 101 and 35 USC 112(b) as explained above in this office action. 
Response to Applicant’s arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered, but are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For these reasons, rejections are still maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126